Citation Nr: 0808988	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 
June 2004 rating decision of the Regional Office (RO) that 
denied an evaluation in excess of 50 percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

During VA outpatient treatment in November 2004 and January 
2005, the veteran noted that he was seeing a private 
counselor for treatment.  These records also note the veteran 
is seen at the Vet Center.  In October 2005, the veteran 
screened positive for depression and his symptoms were noted 
to be more chronic and severe.  In addition, during this 
session the veteran reported being medically discharged from 
work.

As the veteran was last examined in April 2004, and the last 
treatment records associated with the file dated in October 
2005 indicate a possible worsening of the veteran's PTSD, the 
Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
veteran should also be asked to submit evidence pertaining to 
his medical retirement from work.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), finding that, at a 
minimum, adequate VCAA notice on a claim for increase 
requires that 
VA notify the claimant that, to substantiate such a claim the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and 
that provides examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement 
to increased compensation.  Corrective notice can be provided 
on remand.  

Additionally, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO/AMC should provide corrective notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
regard to the claim for an increased 
evaluation for PTSD in accordance with 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO/AMC should contact the veteran and 
request that he furnish the names, addresses, 
and dates of treatment of all medical 
providers (both private and VA) from whom he 
has received treatment for PTSD since he 
filed his claim in October 2003, to include 
his private counselor, and his Vet Center 
treatment.  After securing any necessary 
authorizations for release of this 
information, attempt to obtain copies of all 
treatment records referred to by the veteran 
which are not already contained in the claims 
file.  Additionally, VA psychiatric treatment 
records dating since October 2005 should be 
obtained from the Wilmington, VA Medical 
Center.

3.  The veteran should then be afforded a VA 
psychiatric examination to determine the 
nature and extent of his PTSD.  The 
examination report should include a detailed 
account of all symptomatology found to be 
present.  The examiner should assign a Global 
Assessment of Functioning score for the 
service-connected PTSD.  The claims folder 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



